PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Eddaoudi et al. 
Application No. 16/584,130
Filed:  September 26, 2019
For: METAL-ORGANIC MATERIALS FOR C02 ADSORPTION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 17, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed November 19, 2021. The issue fee was timely paid on February 22, 2022. Accordingly, the application became abandoned on February 23, 2022. A Notice of Abandonment was mailed February 28, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of seven inventor’s oaths or declarations; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the status or issuance of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions

cc:	Stephen J. Gardner
Quarles & Brady LLP
33 E. Main St., Suite 900
Madison, WI  53703